Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-5, 8, 11-12, 18, 20, 22, 25, 28-29, 32-36, 38-49, 53-58 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 22, 25 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a naturally occurring -synuclein human antibody. This judicial exception is not integrated into a practical -synuclein.
Guidance effective December 16, 2014 and in 2019 revised patent subject matter eligibility guidance sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a composition of matter. The second step, first prong of 2A, 2A1, is determining if the claims recite or involve judicial exceptions, such as laws of nature, natural phenomena, or natural products. In this case, the claims involve natural products, the human autoantibodies which bind an epitope on human -synuclein. In the second prong of 2A, 2A2, it is required to determine if the claims recites additional elements that integrates the judicial exception into a practical application. The claims again fail this second prong of 2A since the claimed antibody in a sterile composition all read on natural products fails to integrate in a practical application since the claimed substances are known to occur in nature as evidenced by the instant specification at pages 11-12. The instant specification discloses that the 
The claimed combinations of the CDRs of the antibodies in instant claims 20, 22, 25 and 28, are those found in nature, as disclosed in the instant specification, see page 12, Table 1. Further, the framework sequences in the claims are also naturally occurring framework sequences. The instant claims only require the naturally occurring antibody characteristics and their intended use which does not further limit or distinguish the antibodies from those found in nature. The pharmaceutically acceptable carrier of claim 
Therefore, claims 20, 22, 25 and 28 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8, 12, 18, 20, 22, 25, 29, 32-36, 38-47, 49 and 53-58  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weihofen et al., WO2010/069603 (IDS 11/21/2019, #162).
Weihofen teaches a human -synuclein autoantibody used in a pharmaceutical composition (see abstract). Weihofen teaches the instantly claimed antibody in SEQ ID NOs: 10 and 13 (see Figure 1B). Weihofen’s SEQ ID NOs: 10 and 13 are the same -synuclein antibody to treat human patients with a neurological disorder characterized by abnormal accumulation and deposition of -synuclein the brain and central nervous system including Parkinson’s disease (see page 70) and reads on instant claims 1, 4-5, 20, 29, 32-33 and 38-42. Weihofen teaches intravenous administration of the claimed antibody in suitable doses (see page 72, lines 6-15) and reads on instant claims 1, 4-5, 20, 29, 32-33 and 38-42. Weihofen teaches administering doses ranging from 0.0001mg/kg to 100mg/kg, 0.1 to 5mg/kg, 1-10mg/kg, 15mg/kg or 15kg/kg on consecutive days or 30mg/kg to 60mg/kg and doses may be administered via injection , daily, weekly, per two weeks or once a month  on a schedule determined by empirical analysis (see page 73, lines 1-20) and reads on instant claims 1, 4-5, 12, 18, 20, 22, 29, 32-36, 38-42, 49 and 53-58. Weihofen teaches that their antibody has human lambda light chain constant region and human IgG1 heavy chain constant region (see page 82, lines 9-16) and reads on instant claims 46-47.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 11-12, 18, 20, 22, 25, 28-29, 32-36, 38-49 and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Weihofen et al., WO2010/069603 (IDS 11/21/2019, #162).
See Weihofen, as discussed above. While Weihofen teaches heavy chains and light chains of an antibody, Weihofen does not specifically teach the SEQ ID NOs: 10 and 11 of the instant claims 11, 28 and 48. Weihofen teaches that the human -synuclein monoclonal antibody was isolated form human cells (see paragraph spanning pages 23-24). Weihofen teaches that the heavy chain portion and the light chain portion includes amino acids sequences derived from an immunoglobulin heavy and light chain (see last paragraphs of page 24 and page 25). Weihofen teaches that heavy chain and the light chain immunoglobulin have properties that may be controlled by modifying the sequence (see pages 48-49). Therefore, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed SEQ ID NOS: 10 and 11 from the disclosure of Weihofen through routine optimization of the antibody for the required treatment in a human subject (see MPEP § 2144.05) since these sequences encompass heavy and light chain sequences common in the prior art. The person of ordinary skill in the 

Conclusion
	No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649